Citation Nr: 0740483	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-12-262	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On December 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the RO 
that the veteran wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In a VA Form 21-4138, Statement in Support of Claim, the 
veteran informed the RO in writing that he wished to withdraw 
his appeal.  The RO received this statement in November 2007.  
It forwarded the veteran's statement to the Board, which was 
received on December 5, 2007.  The Board finds that the 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.

The Board appreciates the veteran's notice of his intent to 
withdraw the appeal, as it promotes efficient use of 
government resources.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


